Citation Nr: 1501113	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION


The Veteran had active service from March 1968 to March 1970.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

While the Veteran's service-connected disabilities impact his employment, there is no evidence that the Veteran is unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The duty to notify was satisfied by way of a letter sent to the Veteran in October 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All necessary development has been accomplished; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and service treatment records.  The Veteran was afforded VA medical examinations in December 2010.  The examination reports are adequate for rating purposes because the examiners reviewed the claims file, interviewed the Veteran, and conducted a thorough examination of the Veteran.  Detailed symptomatology was noted.  Opinions regarding the Veteran's ability to obtain and maintain substantially gainful employment were provided and supported with rationale. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2014); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  In determining whether the schedular threshold is met, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, are considered one disability.  Id.  Disabilities resulting from common etiology or affecting a single body system are also considered one disability.  Id.

Under section 4.16(b) of VA regulations, when a claimant fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service (Director), for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board.  Moreover, where there has been a review by the Director, that determination is subject to review by the Board on appeal.  Anderson v. Shinseki, 22 Vet. App. 423, 277-28 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").

Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

Here, the Veteran is rated at 50 percent for major depressive disorder, generalized anxiety disorder, and posttraumatic stress disorder (PTSD); 30 percent for ischemic heart disease; 20 percent for the right knee degenerative joint disease; 20 percent for diabetes mellitus type II; 10 percent for tinnitus; 10 percent for left knee arthritis; and 0 percent for defective hearing.  The combined rating is 80 percent.  As such, the minimum scheduler criteria for entitlement to a TDIU are met.

The remaining question is whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  The evidence in this case includes a statement from the Veteran's VA primary care provider, Dr. M.A.B., dated March 2011.  In this statement, Dr. M.A.B. states that the Veteran is no longer capable of working given his medical problems.  Unfortunately, Dr. M.A.B. does not state which medical problems cause the Veteran's unemployability.  Therefore, this opinion is not sufficient to award a TDIU.

Also of record are VA examination reports with opinions addressing the impact of the Veteran's disabilities on employment.  In December 2010, the Veteran had a VA audiology examination.  He reported that he retired from employment in August 2010.  He reportedly suffered a heart attack in April 2005 and the constant fatigue and stress from his job caused him to retire.  The examiner noted the Veteran's complaint of difficulty understanding speech, especially with background noise or without a clear view of the speaker's face.  The hearing loss also decreased his enjoyment of watching television.  The examiner stated that test results indicated that the Veteran should be able to effectively communicate in most quiet listening situations.  The speech discrimination scores indicated that the current hearing loss would likely create difficulties in situations where the Veteran had to communicate in a noisy environment.  However, the examiner opined that the hearing loss does not preclude the Veteran from working in other types of physical or sedentary types of employment that do not require acute listening skills.  The hearing loss should have minimal impact on his ability to work.  Regarding tinnitus, the examiner opined that it should not create any functional limitations in an occupational environment.

The Veteran had a VA general examination in December 2010.  The examiner noted that the Veteran retired due to age or duration of work and medical, physical reasons.  The Veteran reported that he felt stressed and feared further cardiac events.  Regarding diabetes mellitus, the examiner found that it would have mild impact on his ability to perform physical employment due to hypoglycemia with inadequate dietary regimen.  Diabetes mellitus would have no impact on his ability to perform sedentary employment due to hypoglycemic episodes as dietary regimen would be more easily controlled with sedentary employment.

Regarding the right knee degenerative joint disease and left knee arthritis, the examiner found that the disabilities caused decreased mobility, problems with lifting and carrying, and pain.  Other problems included difficulty using stairs, stooping, lifting, climbing, performing outdoor chores, and exercising.  The examiner stated that the right knee condition would have moderate to severe impact on his ability to perform physical employment due to decreased range of motion, instability, and pain.  The left knee arthritis would have mild to moderate impact on his ability to perform physical employment due to decreased range of motion and pain.  The examiner said the bilateral knee disabilities would have no impact on his ability to perform sedentary employment.

The Veteran also had a VA examination for his heart in December 2010.  The examiner stated that the Veteran's ischemic heart disease effected occupation because it caused lack of stamina, and weakness or fatigue.  The examiner stated that the fatigue and lack of stamina required the Veteran to pace his activities.  The examiner opined that the Veteran's ischemic heart disease would have mild to moderate impact on his ability to perform physical employment due to fatigue and lack of stamina.  The condition would have no impact on his ability to perform sedentary employment.

The Veteran also had a VA PTSD examination in December 2010.  The Veteran reported that he had occasional thoughts of harming people that he perceived as doing bad things to others.  He also had occasional thoughts of suicide but no plans.  He also reported verbal arguments on occasion but that he had better control of his temper than he used to.  The examiner also noted that the Veteran had retired after serving 30 years as a federal employee.  The examiner assigned a Global Assessment of Functioning (GAF) score of 59, representing moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The examiner observed that the Veteran had chronic irritability at his job when working and anger issues.  The Veteran reported that he was able to perform well on his job for 30 years although he experienced anger issues early in his career which led to mental health hospitalization.  He went on to have a good career.  The Veteran believes that his knee and hand pain prevented him from working longer so he took retirement when he became eligible.  The examiner found no change in the Veteran's mental health since a March 2007 examination other than slightly increased depression and anxiety.  The examiner opined that while the Veteran would have trouble doing physical labor from his medical problems, that he would not be prohibited from doing full time sedentary work.  The examiner observed that during the Veteran's final year of employment, he did not lose any time from work due to his PTSD and that he could manage a desk type job if he wanted to continue employment.

The Board has considered the evidence, including the Veteran's assertions, but finds that a TDIU is not warranted.  While Dr. M.A.B. opined that the Veteran was no longer able to work, Dr. M.A.B. did not identify which disabilities rendered the Veteran unemployable and support the opinion with rationale.  The Board observes that Dr. M.A.B. drafted a letter in January 2008, long before the Veteran retired in August 2010 and filed his claim for TDIU in September 2010.  This letter indicates that the Veteran suffered a myocardial infarction and that the resulting medications left the Veteran fatigued.  He noted that the Veteran also had a meniscal tear and osteoarthritis of the knee, diabetes mellitus, and a mental health condition.  Dr. M.A.B. opined that the Veteran was unable to perform the duties of his job due to persistent fatigue, symptoms of PTSD and anxiety, and knee pain.  While compelling, the Veteran continued to maintain substantially gainful employment for an additional 20 months before retiring when he was able due to age or eligibility.  Further outweighing the opinions from Dr. M.A.B. are the opinions from the VA examiners, including the PTSD examiner, whom opined that the Veteran's service connected disabilities do not preclude sedentary employment.  Notably, the Veteran held a supervisory role at the time of his retirement and with his education and employment background, he could obtain and maintain substantially gainful employment in a sedentary roll.  

In sum, the preponderance of the probative evidence of record does not establish that the Veteran's service-connected disabilities are sufficient by themselves to render him unable to secure or follow any form of substantially gainful employment.  The evidence in this case as it pertains to the claim for entitlement to a TDIU is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


